WARDEN, S. J.,
dissenting.
The majority affirms the order of the Workers’ Compensation Board which found that claimant’s injury arose out of and in the course of his employment and concluded that it was, therefore, compensable. In doing so, the Board reversed the finding and conclusion of the administrative law judge. Because the decision of the administrative law judge was the correct one, I dissent.
The facts are sufficiently set forth in the majority opinion; I differ with the majority as to whether those facts establish that claimant’s injury was one “arising out of and in the course of employment.” ORS 656.005(7)(a). I would conclude that they do not.
To establish compensability, the claimant had to establish that the injury resulted from his job. As the Supreme Court said in Norpac Foods, Inc. v. Gilmore, 318 Or 363, 368-69, 867 P2d 1373 (1994):
“A claimant must also establish a causal connection between the injury and the employment, which is the second element of our unitary work-connection inquiry, namely, whether the injury ‘arose out of the employment. It is well-established that an ‘employer * * * is not liable for any and all injuries to its employees] irrespective of their cause, and the fact that an employe[e] is injured on the premises during working hours does not of itself establish a compensable injury. The employe[e] must show a causal *594link between the occurrence of the injury and a risk connected with his or her employment.’ Phil A. Livesley Co. v. Russ, 296 Or 25, 29, 672 P2d 337 (1983).”
More recently, the Supreme Court has articulated the proper test for determining whether an injury is one “arising out of’ employment, i.e., whether there is a causal connection between the employment and the injury, as: “whether the risk of claimant’s injury either resulted from the nature of his work or whether the work environment exposed him to the risk of his injury.” Redman Industries, Inc. v. Lang, 326 Or 32, 36, 943 P2d 208 (1997). Here, there is no causal connection between claimant’s injury and the nature of his work and nothing in his work environment that exposed him to the risk of his injury. At the time of his injury, claimant was engaged in pursuing his personal woodworking hobby, not his work or anything connected with his work.
The majority appears to rely on the facts that claimant’s activity at the time of his injury was contemplated by and acquiesced in by the employer. That reliance would be “make weight,” if that could be said for it. Neither fact goes to causation, but to employer’s willingness to make available to employees material for which employer had no use and no wish to retain (“freebies,” if you wish) and to protect employees from any charge of theft in taking such materials. That they establish any risk from the nature of claimant’s work or his work environment resulting in his injury is a quantum leap of sophistry that even lawyers should reject.
The administrative law judge was correct in his finding and conclusion, and I would reverse the Board and reinstate the order of the administrative law judge. Therefore, I dissent.